Order filed August 27, 2015, Withdrawn, Appeal Reinstated and Order filed
October 6, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00018-CR
                                   ____________

                      QUINCY LEE JOHNSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1400858

                                     ORDER

      Appellant is represented by appointed counsel, Gary M. Polland.
Appellant’s brief was originally due June 17, 2015. No brief was filed.

      On August 27, 2015, this court issued an order abating the appeal and
directing the trial court to conduct a hearing to determine the reason for failure to
file appellant’s brief. On September 25, 2015, the trial court informed this court
that a hearing had been convened and it was determined counsel did not receive
notice from this court.

      Accordingly, our order of August 27, 2015, is withdrawn and the appeal is
reinstated. Further, we order Gary M. Polland to file a brief with the clerk of this
court within 30 days of the date of this order.



                                      PER CURIAM



Panel consists of Jamison, McCally and Wise